Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1,4,5 and 7 are pending in the application. Claims 2,3,6 and 8-20 were previously cancelled.   Thus, claims 1,4,5 and 7 have been examined as the subject matter of record.


Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d),  or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 10/18/2021 is a continuation of US Application 16149674, filed 10/02/2018. 




Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 


Specification Objection(s)
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
There are hyperlinks in paragraphs [0045,0100,0101,0126,0129, and 0135] specification of  US PG Publication 2002/0031785 A1 filed October 18, 2021. Correction is required.




Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1,4,5 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US Patent 11,191,800 B2.  . 

Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent  11,191,800 (“800”) because the instant claims and the patented claims  are drawn to methods of using Eruca sativa extract on the skin.
The instant claims are directed to a skin treatment method for inhibiting the growth of a Gram positive bacterium on skin after shaving, comprising: preparing an aqueous Eruca sciva extract by: grinding a sample consisting of dried leaves of a Eruca sativa plant, macerating the ground leaves of the Eruca sativa plant with an extractant consisting of water to extract the leaves of the Eruca sativa plant for a period of days at a temperature of about 250C to extract water-soluble components from the leaves of the Eruca sativa plant then filtering to form a first extract, concentrating the first extract under vacuum to produce the aqueous Eruca sativa extract in the form of a concentrated extract liquid, then dispensing an aqueous composition comprising the concentrated extract liquid and at least one of an ionic surfactant and an amphoteric surfactant from a dispenser in the form of a foam, applying the foam onto a shaved skin surface to contact the Gram positive bacterium with the foam to inhibit the growth of the Gram positive bacterium, wherein the Gram positive bacterium is Celluornonas strain B22
   The claims of US Patent 11,191,800 disclose a method for inhibiting the growth of a Gram positive bacterium, comprising: preparing an aqueous Eruca sativa extract by: grinding a sample consisting of dried leaves of a Eruca sativa plant, macerating the ground leaves of the Eruca sativa plant with an extractant consisting of water to extract the leaves of the Eruca sativa plant for a period of days at a temperature of about 25° C. to extract water-soluble components from the leaves of the Eruca sativa plant then filtering to form a first extract, concentrating the first extract under vacuum to produce the aqueous Eruca saliva extract in the form of a thick concentrated extract liquid, then dispensing an aqueous composition comprising the thick concentrated extract liquid from a dispenser in the form of a foam, contacting the Gram positive bacterium with the foam to inhibit the growth of the Gram positive bacterium, wherein the Gram positive bacterium is Cellulomonas strain B22.. 
From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is produced in US Patent (‘800).  Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that claims 1-4 of US Patent 11,191,800 B2 and claims 1,4,5 and 7 in the instant application are obvious variants, and they are not patentability distinct.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,4,5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.


 The specification does not reasonably provide enablement for a method for the use of Cellulomonas strain B22 because Applicant used web links to incorporate by reference essential material.  “Essential material” may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. “Essential material” is material that is necessary to: 
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by the first paragraph of 35 U.S.C. 112; 
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by the second paragraph of 35 U.S.C. 112; or 
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by the sixth paragraph of 35 U.S.C. 112.”

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). These include:

(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure

All of the Wands factors have been considered with regard to the instant claims as discussed below:

(A)    The breadth of the claims: Relevant to the rejection for lack of enablement is the breadth of Cellulomonas strain B22.  In view of the claims being directed to the use of a specific Gram positive bacterium, the examiner considers the breadth of the phrase “Cellulomonas strain B22” to not be enormous.  

(B)    The nature of the invention:  The nature of the invention is a method for inhibiting the growth of Cellulomonas strain B22,

(C)/(E)    The state of the prior art/The level of predictability in the art: 
The necessary steps to make and use the invention, as claimed, require preparing an aqueous Eruca sativa extract by: grinding a sample consisting of dried leaves of a Eruca sativa plant, macerating the ground leaves of the Eruca sativa plant with an extractant consisting of water to extract the leaves of the Eruca sativa plant for a period of days at a temperature of about 250C to extract water-soluble components from the leaves of the Eruca sativa plant then filtering to form a first extract, concentrating the first extract under vacuum to produce the aqueous Eruca sativa extract in the form of a thick concentrated extract liquid, then dispensing an aqueous composition comprising the thick concentrated extract liquid from a dispenser in the form of a foam, contacting Cellulomonas strain B22 with the foam to inhibit the growth of the Cellulomonas strain B22 bacterium.  Therefore, the examiner considers the relevant art to be extraction chemistry required to prepare the claimed Eruca sativa extract.  
The instant specification provides a view into the state of the prior art regarding plant extracts and their use antimicrobial agents.  However, with regards to claimed method wherein the aqueous Eruca sativa extract is specifically used to inhibit the growth of Cellulomonas strain B22, Applicant has used web links to incorporate by reference pertinent information about  Cellulomonas strain B22. 
In view of  Applicant’s use of web links to incorporate by reference pertinent information about  Cellulomonas strain B22, the examiner considers predictability in the art of inhibiting the growth of the Cellulomonas strain B22 bacterium to be very low.  


(D)    The level of one of ordinary skill: The Artisans in the field of extraction chemistry and antimicrobial drug development would be a collaborative team of chemists and basic researchers possessing an advanced degree in chemistry, MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (The Board disagreed with the examiner’s definition of one of ordinary skill in the art (a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering.). Thus the level of skill is high.

(F)/(G)    The amount of direction provided by the inventor/The existence of working examples:  The specification provides web links to obtain information about Cellulomonas strain B22. .  

 (H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
Therefore, in view of the Wands factors, e.g., the amount of direction or guidance provided, absence of working examples, and the predictability of the art discussed above, to practice the claimed invention herein, a person of skill in the art would have to conduct an undue amount of experimentation to determine if this invention actually works.


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1,4,5 and 7 are rejected under 35 USC 103 as being obvious over Sussan et al. (US PG Publication 2008/0044497 A1) in view of  Ali et al. (Baghdad Science Journal 4(3):375-378 ,September 2007, see last page of attached NPL document, abstract). 


Applicant’s Invention

	Applicant claims a skin treatment method for inhibiting the growth of a Gram positive bacterium on skin after shaving, comprising: preparing an aqueous Eruca sativa extract by: grinding a sample consisting of dried leaves of a Eruca sativa plant, macerating the ground leaves of the Eruca sativa plant with an extractant consisting of water to extract the leaves of the Eruca sativa plant for a period of days at a temperature of about 250C to extract water-soluble components from the leaves of the Eruca sativa plant then filtering to form a first extract, concentrating the first extract under vacuum to produce the aqueous Eruca sativa extract in the form of a concentrated extract liquid, then dispensing an aqueous composition comprising the concentrated extract liquid and at least one of an ionic surfactant and an amphoteric surfactant from a dispenser in the form of a foam, applying the foam onto a shaved skin surface to contact the Gram positive bacterium with the foam to inhibit the growth of the Gram positive bacterium, wherein the Gram positive bacterium is Cellulornonas strain B22.



Determination of the scope and the content of the prior art
(MPEP 2141.01)


    Sussan et al. teach a pharmaceutical composition comprising a cruciferous plant extract or an isothiocyanate and a pharmaceutical acceptable carrier formulated for topical application (claim 1 of Sussan et al.) wherein said cruciferous plant 
is selected from the group consisting of rocket, specifically Eruca Sativa (claims 2 and 3 of Sussan et al.).    Sussan et al. teach that the pharmaceutical compositions are useful for treating psoriasis and, more particularly, are capable of treating psoriasis lesions ([0002]) which may affect the joints, nails and the mucous membranes ([0003]). Sussan et al. teach that psoriasis lesions can appear in any part of the human skin, mouth, genitalia and/or joints, including, but not limited to, elbows, knees, scalp, lower back, face, palms, soles of the feet, fingernails, toenails, soft tissues inside the mouth and/or genitalia, and/or joint inflammation which produces symptoms of arthritis ([0050]). Sussan et al. teaches that the phrase "cruciferous plant extract" refers to any extract made from a cruciferous plant and that a plant extract can be made by placing a plant sample (e.g., leaves, seeds) in a mortar along with a small quantity of liquid (e.g., 10 ml of water, alcohol or an organic solvent for every 2 grams of plant sample) and grinding the sample thoroughly using a pestle.  When the plant sample is completely ground, the plant extract is separated from the ground plant material via, centrifugation, filtering, cation-exchange chromatography, etc., and the collected liquid is further processed if need be (via a concentrating column etc.), active ingredients can be separated from this extract via affinity chromatography, mass chromatography and the like([0055]).  Sussan et al. teach that the concentration of the cruciferous plant extract in the composition of the invention can vary between 0.01% to 99% depending on the severity of the psoriasis lesion to be treated ([0057]).  The pharmaceutical or cosmetic composition of the invention may be applied in a local manner, for example, via administration of the composition directly into a tissue region of a patient.  Suitable routes of administration of pharmaceutical compositions may, for example, include topical, subcutaneous, intramuscular, intradermal, intragenitalia and intramouth administration ([0110]). Sussan et al. teach that the phrase "topical" refers to application of the composition of the invention on the surface of a body, i.e., skin, scalp, hair, nails and the like ([0120]) and that the pharmaceutical or cosmetic composition is preferably buffered to a pH of 6.5-7.0 since myrosinase, the enzyme that degrades the glucosinolate of the cruciferous plant extract is active at pH 6.5 ([0125], limitation of instant claim 4). Sussan et al. teach that the hair shampoo composition of the invention may further contain a cationic polymer in consideration of the texture of foams, lubricated feeling of foams, reduction in the friction between hair strands upon shampooing and smoothness after drying ([0175]).
    With regards to the limitation of instant claim 1 wherein Applicant claims that the mixing is performed at a temperature ranging from 25-80 degrees Celsius, Sussan et al. teaching that a plant extract can be made by placing a plant sample (e.g., leaves, seeds) in a mortar along with a small quantity of liquid (e.g., 10 ml of water, alcohol or an organic solvent for every 2 grams of plant sample) and grinding the sample thoroughly using a pestle.  Thus, Sussan et al. teaches this process at room temperature (25 degrees Celsius) which is encompassed by the claimed temperature range.  Further, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the mixing temperature depending on the desired result.   Determining optimal mixing temperatures is routine experimentation and is readily practiced by one of ordinary skill.  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Sussan et al. is that Sussan et al. do not expressly teach a method for inhibiting the growth of a Gram positive bacterium, specifically Cellulomonas strain B22(limitation of instant claim 1).  However, Ali et al. teach a study wherein the antibacterial effect of Eruca sativa extract was evaluated by an in vitro study testing the growth of various Gram-Positive and Gram-Negative bacteria (abstract).  The study suggests that Eruca sativa leaves have inhibition effect on Gram-Positive and Gram-Negative bacteria and that Eruca sativa was natural material with little side effect (abstract).

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


    The teachings of Sussan et al. Ali et al. and Sharma are directed to the use of Eruca sativa extract obtained from Eruca sativa leaves.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Sussan et al. Ali et al. and Sharma to arrive at a method for inhibiting the growth of a Gram positive bacterium comprising contacting the Gram positive bacterium with a composition comprising an aqueous extract of Eruca sativa leaves at the time the instant invention was filed, with a reasonable expectation of success.  Ali et al. teach that that Eruca sativa leaves have an inhibition effect on Gram-Positive and Gram-Negative bacteria and that Eruca sativa is natural material with little side effect (abstract). Sussan et al. teach a pharmaceutical composition comprising Eruca sativa that is capable of treating psoriasis lesions ([0002]) which may affect the joints, nails and the mucous membranes. One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a pharmaceutical composition that can be used to treat skin aliments such as lesions with little side effect.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form the claimed method. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).






Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617